540 Broadway, Fl 4
Albany, NY 12207

In re Application of: BROTMAN, Michael et al.
Serial No.: 15738098         
Filed/National Stage Entry: December 19, 2017
Docket: P01633US03
Title: Expandable Lordosis Intervertebral Implants
::::::

DECISION ON PETITION TO CONFIRM CONSIDERATION OF REFERENCES ON INTERNATIONAL SEARCH REPORT


This is a decision regarding the petition to request confirmation of consideration of art and alternatively expedited petition for supervisory or director review filed on 23 December 2021.

The petition is DISMISSED.

REVIEW OF FACTS

1.	On December 19, 2017 applicant submitted Incoming Written Opinion of the International Searching Authority (ISA) and Incoming International Search Report (ISR) listing the references applicant wishes to have considered

2.	On March 20, 2018 an Information Disclosure Statement was filed which did not include U.S. Patent Application Publication No. 2009/299478 to Carls and 2015/018951 to Loebl nor the ISR or ISA documents.

3.	On September 24, 2021, the examiner mailed a Notice of Allowance closing prosecution in the Application.

4.	On December 7, 2021 applicant submitted an Information Disclosure Statement with the Carls and Loebl publications cited.

5.	On December 21, 2021 applicant paid the issue fee.

6.	On December 22, 2021 a communication was sent to applicant indicating:
The IDS failed to comply with 37 CFR 1.97(d) because it lacked the statement as specified in 37 CFR 1.97(e).

7.	On December 23, 2021 the present petition was filed requesting the confirmation of consideration of the references listed on the IDS such that the references were printed on the face of the patent.

8.	On January 7, 2022 examiner sent a miscellaneous communication confirming the ISR/ISA was previously considered during examination.

ANALYSIS AND DECISION

The arguments related to the request for confirmation of consideration are moot due to the miscellaneous communication (PTO-90C) confirming the ISR/ISA was considered during examination.
With respect to arguments related to the references of the ISR/ISA appearing on the face of the patent, petitioner firstly asserts that the references of the ISR should be listed on the face of the patent due to the consideration by the examiner. Petitioner cites to MPEP 1893.03(e) II: 
The examiner may adopt any portion or all of the report on patentability of the IPEA or ISA upon consideration in the national stage so long as it is consistent with U.S. practice. The first Office action on the merits should indicate the report on patentability of the IPEA or ISA has been considered by the examiner. The indication may be a mere acknowledgement.

Petitioner further states (emphasis added):
Further in support of Petitioner’s position, according to MPEP § 1893.03(g):
A.   When an international application is filed under the Patent Cooperation Treaty (PCT), prior art documents may be cited by the examiner in the international search report and/or the international preliminary examination report. It is desirable for the U.S. examiner to consider the documents cited in the international application when examining the U.S. national stage application or when examining an application filed under 35 U.S.C. 111(a) which claims the benefit of the international application under 35 U.S.C. 365(a) or (c).
B.   When all the requirements for a national stage application have been completed, applicant is notified (Form PCT/DO/EO/903) of the acceptance of the application under 35 U.S.C. 371, including an itemized list of the items received. The itemized list includes an indication of whether a copy of the international search report and copies of the references cited therein are present in the national stage file. The examiner will consider the documents cited in the international search report and any supplementary international search report under PCT Rule 45bis, without any further action by applicant under 37 CFR 1.97 and 1.98, when both the international search report (or supplementary international search report under PCT Rule 45bis) and copies of the documents are indicated to be present in the national stage file. The examiner will note the consideration in the first Office action. There is no requirement that the examiners list the documents on a PTO-892 form. See form paragraphs 6.53, 6.54, and 6.55 (reproduced in MPEP § 609.03). Otherwise, applicant must follow the procedure set forth in 37 CFR 1.97 and 1.98 in order to ensure that the examiner considers the documents cited in the international search report.

As per MPEP 1893.03(e) II while consideration must be given to the references presented in the ISA/ISR, there is no requirement the references be listed on a PTO-892 form.

With respect to a citation being printed on the face of a patent, MPEP 609.06 states (emphasis added):
A citation listed on form PTO/SB/08A and 08B and considered by the examiner will be printed on the patent. A citation listed in a separate paper, equivalent to but not on form PTO/SB/08A and 08B, and considered by the examiner will be printed on the patent if the list lends itself to easy capture of the necessary information by the Office printing contractor, i.e., each item of information is listed on a single line, the lines are at least double-spaced from each other, and the information is uniform in format for each listed item. For patents printed after January 1, 2001, citations from information disclosure statements that are printed on the face of the patent will be distinguished from citations cited by the examiner on a form PTO-892. The citations cited by the examiner on a form PTO-892 will be marked with an asterisk. If an item of information is cited more than once in an IDS and on a form PTO-892, the citation of the item will be listed only once on the patent as a citation cited by the examiner.

Because the ISR/ISA is neither an IDS (PTO/SB/08A and 08B or equivalent) nor a PTO-892, the references within said ISR/ISA will not be printed on the face of the patent.

With respect to the IDS filed December 07, 2021	, the relevant excerpt from 37 CFR 1.97, i.e. 37 CFR 1.97(c)(d)(e) (emphasis added) states:

(c) An information disclosure statement shall be considered by the Office if filed after the period specified in paragraph (b) of this section, provided that the information disclosure statement is filed before the mailing date of any of a final action under § 1.113, a notice of allowance under § 1.311, or an action that otherwise closes prosecution in the application, and it is accompanied by one of:
(1) The statement specified in paragraph (e) of this section; or
(2) The fee set forth in § 1.17(p).
(d) An information disclosure statement shall be considered by the Office if filed by the applicant after the period specified in paragraph (c) of this section, provided that the information disclosure statement is filed on or before payment of the issue fee and is accompanied by:
(1) The statement specified in paragraph (e) of this section; and
(2) The fee set forth in § 1.17(p).

(e) A statement under this section must state either:
(1) That each item of information contained in the information disclosure statement was first cited in any communication from a foreign patent office in a counterpart foreign application not more than three months prior to the filing of the information disclosure statement; or
(2) That no item of information contained in the information disclosure statement was cited in a communication from a foreign patent office in a counterpart foreign application, and, to the knowledge of the person signing the certification after making reasonable inquiry, no item of information contained in the information disclosure statement was known to any individual designated in § 1.56(c) more than three months prior to the filing of the information disclosure statement.

Because applicant has not provided a statement as per 37 CFR 1.97 (e) (1) or (2), the IDS was not entered.

In order for the references to be listed on the face of the patent, Applicant may:
1) Submit a Quick Path Information Disclosure Statement which includes a statement as required by CFR 1.97(e) and the required fees, 
2) File a Request for Continued Examination with a new IDS for consideration.

DISMISSED. 

Applicant is given a time period of 2-months to reply. This period is not extendable.   

Any inquiry concerning this decision should be directed to David Duffy at (571) 272-1574. 


/KIESHA R BRYANT/Director, Art Unit 3700                                                                                                                                                                                                        
_______________
Kiesha R. Bryant
Director TC 3700